FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ATHELUALDO ORTEGA-LOPEZ,                         No. 08-73944

               Petitioner,                       Agency No. A035-554-123

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Athelualdo Ortega-Lopez, a native and citizen of the Philippines, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s removal order. We have jurisdiction under

8 U.S.C. § 1252. We review de novo questions of law, and review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the factual findings underlying the agency’s decision. Melkonian v.

Ashcroft, 320 F.3d 1061, 1065 (9th Cir. 2003). We deny the petition for review.

      The agency properly found Ortega-Lopez removable based on his

admissions that he had been previously deported in December 1999 and that he

sought re-entry within twenty years of his deportation. See 8 U.S.C.

§ 1182(a)(9)(A)(i). Ortega-Lopez has not submitted any evidence indicating that

he applied for or received a waiver under 8 U.S.C. § 1182(a)(9)(A)(iii) prior to

seeking reentry. See 8 C.F.R. § 1240.8(b) (an arriving alien must prove that he or

she is clearly and beyond a doubt entitled to be admitted to the United States and is

not inadmissible as charged).

      To the extent Ortega-Lopez seeks to collaterally attack his 1999 removal

order, he has not demonstrated a gross miscarriage of justice in his prior

proceedings. See Ramirez-Juarez v. INS, 633 F.2d 174, 175-76 (9th Cir. 1980)

(per curiam).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73944